55 N.Y.2d 735 (1981)
In the Matter of John Stanziale, Appellant,
v.
Executive Department, Office of General Services, et al., Respondents.
Court of Appeals of the State of New York.
Submitted October 21, 1981.
Decided November 24, 1981.
Henry Stanziale for appellant.
Robert Abrams, Attorney-General (George D. Zuckerman and George C. Mantzoros of counsel), for respondents.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur.
*736MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
There is no dispute but that petitioner was a nontenured employee of the Office of General Services at the time of his termination. Because of his nontenured status, in the *737 absence of petitioner's demonstration that the termination was for constitutionally impermissible reasons or prohibited by statute or policies established by decisional law, OGS was free to effect the termination without reasons and without a hearing (Matter of Holbrook v State Ins. Fund, 54 N.Y.2d 892; James v Board of Educ., 37 N.Y.2d 891, 892). Our review of the record here reveals that such proscriptions were not violated.
Moreover, even if the reason OGS nevertheless elected to give for the termination in this case could be said to have been stigmatizing (see, generally, Board of Regents v Roth, 408 US 564), any hearing to which the petitioner might be entitled under such circumstances was accorded him.
Order affirmed, with costs, in a memorandum.